DETAILED ACTION
This Office Action is in response to original application filed 12/18/2021.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of application number 16/041,557, now U.S. Patent No. 11,226,974.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 was filed prior to this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The claims of instant application 17/563,879 have been examined in light of parent application 16/041,557, now U.S. Patent No. 11,226,974. No double patenting rejection is being made at this time as the independent claims in each respective application are not currently structured in a manner that encompasses the entirety of the other claim.

Statutory Review under 35 USC § 101
Claims 1-14 are directed towards a method and have been reviewed.
Claims 1-14 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, the claims, when considered as a whole, in light of subquery results being sent to corresponding remote systems and receiving information including a location at each respective remote system where the desired subquery results are stored and then performing a sending step to subsequently retrieve the stored subquery results, are considered significantly more than an abstract idea at this time.
Claims 15-19 are directed toward an article of manufacture and have been reviewed.
Claims 15-19 appear to be statutory, as the article of manufacture excludes transitory signals (claim says non-transitory). Further, claims 15-19 perform a method that is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 20 is directed toward a system and has been reviewed.
Claim 20 appears to be statutory, as the system includes hardware (one or more processors; at least one memory). Further, claim 20 performs a method that is directed to significantly more than an abstract idea based on currently known judicial exceptions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton1 et al., U.S. Patent No. 9,633,076 (published April 25, 2017; hereinafter Morton) in view of Bernstein2 et al., U.S. Patent No. 7,302,425 (published November 27, 2007; hereinafter Bernstein) in further view of Svoboda3 et al., U.S. Patent Application Publication No. 2015/0310067 (hereinafter Svoboda) in further view of Langseth et al., U.S. Patent Application Publication No. 2018/0173767 (filed December 16, 2016; hereinafter Langseth).

Regarding claim 1, Morton teaches:
A method, comprising: receiving input at a client system in communication with a primary system and with one or more remote systems, (Morton FIG. 1, col. 5, line 34-36: client device 102 connects to other databases or web resources over one or more communication networks 120; FIG. 7A, col. 12, line 7-19: The client device builds (706) a visual specification 602 for a data visualization based in selections by a user)
the primary system having at least one data set and the one or more remote systems having separate data sets, (Morton FIG. 7A, col. 12, line 20-51: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; see then FIG. 1, (17): data visualization applications 106 and 144 may access remote databases 128-1, . . . , 128-N; col. 11, line 37-53: the optimization engine 620 collocates mapping tables and/or filter tables at a remote data source in order to join with the primary data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
wherein the input specifies a main data model blend query for a main data model blend that blends data from separate data sets at the primary system and at least one of the one or more remote systems; (Morton FIG. 7A, col. 12, line 20-32: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
generating, at the client system, one or more subqueries from the main data model blend query, (Morton FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
wherein each subquery corresponds to a different remote system having a remote system data set that is to be blended in the main data model blend; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
sending, from the client system, each of the one or more subqueries to a corresponding remote system … for execution on the remote system data set at the corresponding remote system; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: ...executing the query to retrieve (748) a data set from the data source)
receiving, at the client system from each corresponding remote system, information regarding a respective set of subquery results from executing the respective subquery on the remote system data set at the corresponding remote system, (Morton FIG. 7C, col. 14, line 27-38: Using the data sets retrieved from each of the data sources [shows claimed respective set of results], the data visualization application 104 forms (754) a single combined data set that includes the one or more dimension fields specified in the first set; forming the single combined data set comprises (756) performing an outer join locally at the client device with the received data set from the primary data source as the outer data set with respect to each of the other data sets [also shows claimed respective set of results])
Morton can be seen here to thus teach the information regarding a set of subquery results.
Morton further teaches:
…wherein the primary system … blends the subquery results. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 rolls up (418) the data to the region level in the hierarchy to create the final data set … The data visualization application 104 then uses the final data set to create (420) the requested data visualization; FIG. 5, col. 10, line 60-62: Once the final combined data set is constructed, the data visualization application 104 creates (522) the requested data visualization using the joined data set)
Morton does not expressly disclose:
…a corresponding remote system of a plurality of corresponding remote systems…
the information … including a location in the corresponding remote system where the subquery results are stored, and each corresponding remote system providing the information regarding the respective set of subquery results after executing the respective subquery; and
sending, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system,
wherein the primary system retrieves the subquery results from the location included in the received information…
Looking to Bernstein, Bernstein teaches a corresponding remote system of a plurality of corresponding remote systems as seen below.
sending … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Bernstein FIG. 3B, col. 10, line 9-16: The load balancing component 330 directs the query 328 to one among a number of Web servers 332A-332D; FIG. 3E, col. 13, line 44-col. 14, line 9: Web servers 332A-332D are each a computer or program that responds to search requests in the form of a query from multiple users; Bernstein FIG. 3G, col. 11, line 22-42 teaches a refresh file 350 containing a mapping of queries [each individual query could then be considered a subquery as required by the claims])
Bernstein further teaches:
the information … including a location in the corresponding remote system where the subquery results are stored; and (Bernstein col. 10, line 63-67 teaches a numerical value that is indicative of a partition containing the query result for that query on one among multiple Web servers 332A-332D; FIG. 4F, col. 17, line 14-39: The method 400 then obtains the partition at which the result for the query resides by inputting the query (as a search string) into a hashing function. See block 456 ... Using the pre-cached partition file 348, the method 400 determines the machine on which resides the primary partition that contains the query result file. See block 458; see also col. 14, line 3-5: Each of these partitions contains a set of query result files 362-368)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the pre-cached query results of Bernstein.
In addition, both of the references (Morton and Bernstein) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton involving data sets retrieved from respective data sources with the teachings of Bernstein involving determining a partition and a machine for which query results reside. Motivation to do so would also be to facilitate responding efficiently to user queries as seen in Bernstein (col. 4, line 62-col. 4, line 7).
Morton in view of Bernstein does not expressly disclose:
and each corresponding remote system providing the information regarding the respective set of subquery results after executing the respective subquery; and
sending, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, 
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Svoboda teaches:
sending, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, (Svoboda FIG. 3 teaches a data federation tool 120 serving as a mediator between a client 102 and data sources 104-106, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0037-0038: Data federation tool 120 receives federated query 112; Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; ¶ 0039 also teaches the query comprising locations associated with respective remote systems)
Svoboda also teaches:
sending … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Svoboda ¶ 0003-0004: aggregate data from disparate data sources; A federated system is a collection of cooperating but autonomous data sources belonging to a federation; send requests to multiple data sources; FIG. 1, ¶ 0031: system 100 may include one or more clients and one or more data sources; ¶ 0033: data sources may be external systems that store data accessible over network 108; see also Svoboda teaching subqueries in ¶ 0038: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the federated data source query execution of Svoboda.
In addition, both of the references (Morton as modified and Svoboda) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving obtaining data of varying granularity from various remote sources with the teachings in Svoboda involving taking a federated query and processing it into respective source queries further comprising desired data sources for execution. Motivation to do so would also be to provide security in a federated system as seen in Svoboda (¶ 0005).
Morton in view of Bernstein and Svoboda does not expressly disclose:
and each corresponding remote system providing the information regarding the respective set of subquery results after executing the respective subquery; and
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Langseth teaches this by teaching the following:
and each corresponding remote system providing the information regarding the respective set of subquery results after executing the respective subquery; and (Langseth FIG. 6, operation 606-608, ¶ 0112-0114: results may be obtained based on the performed queries; the obtained results may be a subset of a set of results that would have been obtained to respond to the request had the request been obtained from the client device; the results (obtained based on the performed queries) may be caused to be stored in a temporary data storage; the other subsets are obtained (e.g., via one or more queries responsive to the request prediction))
wherein the primary system retrieves the subquery results from the location included in the received information… (Langseth FIG. 6, operation 610-612, ¶ 0110, 0115-0116: a request for query results; the request may be obtained from the client device subsequent to the storage of the results; the results may be obtained from the temporary data storage based on the request from the client device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the data retrieval of result subsets shown in Langseth.
In addition, both of the references (Morton as modified and Langseth) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving data sets retrieved from respective data sources with the teachings of Langseth involving storage of one subset or multiple subsets of results in temporary data storage for query prediction as shown in Langseth. Motivation to do so would also be the teaching, suggestion, or motivation in Langseth for one of ordinary skill in the art to utilize the improved efficiency of request handling via dynamic assignment of landing zones to handle specific requests responsive to request predictions as seen in Langseth (¶ 0017).


	Regarding claim 20, Morton teaches:
A computer system comprising: one or more processors; at least one memory; and computer program code comprising instructions, executable on said one or more processors, the computer program code configured to: receive input at a client system in communication with a primary system and with one or more remote systems, (Morton FIG. 1, col. 5, line 34-36: client device 102 connects to other databases or web resources over one or more communication networks 120; FIG. 7A, col. 12, line 7-19: The client device builds (706) a visual specification 602 for a data visualization based in selections by a user)
the primary system having at least one data set and the one or more remote systems having separate data sets, (Morton FIG. 7A, col. 12, line 20-51: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; see then FIG. 1, (17): data visualization applications 106 and 144 may access remote databases 128-1, . . . , 128-N; col. 11, line 37-53: the optimization engine 620 collocates mapping tables and/or filter tables at a remote data source in order to join with the primary data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
wherein the input specifies a main data model blend query for a main data model blend that blends data from separate data sets at the primary system and at least one of the one or more remote systems; (Morton FIG. 7A, col. 12, line 20-32: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
generate, at the client system, one or more subqueries from the main data model blend query, (Morton FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
wherein each subquery corresponds to a different remote system having a remote system data set that is to be blended in the main data model blend; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
send, from the client system, each of the one or more subqueries to a corresponding remote system … for execution on the remote system data set at the corresponding remote system; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: ...executing the query to retrieve (748) a data set from the data source)
receive, at the client system from each corresponding remote system, information regarding a respective set of subquery results from executing the respective subquery on the remote system data set at the corresponding remote system, (Morton FIG. 7C, col. 14, line 27-38: Using the data sets retrieved from each of the data sources [shows claimed respective set of results], the data visualization application 104 forms (754) a single combined data set that includes the one or more dimension fields specified in the first set; forming the single combined data set comprises (756) performing an outer join locally at the client device with the received data set from the primary data source as the outer data set with respect to each of the other data sets [also shows claimed respective set of results])
Morton can be seen here to thus teach the information regarding a set of subquery results.
Morton further teaches:
…wherein the primary system … blends the subquery results. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 rolls up (418) the data to the region level in the hierarchy to create the final data set … The data visualization application 104 then uses the final data set to create (420) the requested data visualization; FIG. 5, col. 10, line 60-62: Once the final combined data set is constructed, the data visualization application 104 creates (522) the requested data visualization using the joined data set)
Morton does not expressly disclose:
…a corresponding remote system of a plurality of corresponding remote systems…
the information … including a location in the corresponding remote system where the subquery results are stored, and each corresponding remote system providing the information regarding the respective set of subquery results after executing the respective subquery; and
send, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system,
wherein the primary system retrieves the subquery results from the location included in the received information…
Looking to Bernstein, Bernstein teaches a corresponding remote system of a plurality of corresponding remote systems as seen below.
send … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Bernstein FIG. 3B, col. 10, line 9-16: The load balancing component 330 directs the query 328 to one among a number of Web servers 332A-332D; FIG. 3E, col. 13, line 44-col. 14, line 9: Web servers 332A-332D are each a computer or program that responds to search requests in the form of a query from multiple users; Bernstein FIG. 3G, col. 11, line 22-42 teaches a refresh file 350 containing a mapping of queries [each individual query could then be considered a subquery as required by the claims])
Bernstein further teaches:
the information … including a location in the corresponding remote system where the subquery results are stored, (Bernstein col. 10, line 63-67 teaches a numerical value that is indicative of a partition containing the query result for that query on one among multiple Web servers 332A-332D; FIG. 4F, col. 17, line 14-39: The method 400 then obtains the partition at which the result for the query resides by inputting the query (as a search string) into a hashing function. See block 456 ... Using the pre-cached partition file 348, the method 400 determines the machine on which resides the primary partition that contains the query result file. See block 458; see also col. 14, line 3-5: Each of these partitions contains a set of query result files 362-368)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the pre-cached query results of Bernstein.
In addition, both of the references (Morton and Bernstein) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton involving data sets retrieved from respective data sources with the teachings of Bernstein involving determining a partition and a machine for which query results reside. Motivation to do so would also be to facilitate responding efficiently to user queries as seen in Bernstein (col. 4, line 62-col. 4, line 7).
Morton in view of Bernstein does not expressly disclose:
and each corresponding remote system providing the information regarding the respective set of subquery results after executing the respective subquery; and
send, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, 
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Svoboda teaches:
send, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, (Svoboda FIG. 3 teaches a data federation tool 120 serving as a mediator between a client 102 and data sources 104-106, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0037-0038: Data federation tool 120 receives federated query 112; Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; ¶ 0039 also teaches the query comprising locations associated with respective remote systems)
Svoboda also teaches:
send … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Svoboda ¶ 0003-0004: aggregate data from disparate data sources; A federated system is a collection of cooperating but autonomous data sources belonging to a federation; send requests to multiple data sources; FIG. 1, ¶ 0031: system 100 may include one or more clients and one or more data sources; ¶ 0033: data sources may be external systems that store data accessible over network 108; see also Svoboda teaching subqueries in ¶ 0038: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the federated data source query execution of Svoboda.
In addition, both of the references (Morton as modified and Svoboda) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving obtaining data of varying granularity from various remote sources with the teachings in Svoboda involving taking a federated query and processing it into respective source queries further comprising desired data sources for execution. Motivation to do so would also be to provide security in a federated system as seen in Svoboda (¶ 0005).
Morton in view of Bernstein and Svoboda does not expressly disclose:
and each corresponding remote system providing the information regarding the respective set of subquery results after executing the respective subquery; and
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Langseth teaches this by teaching the following:
and each corresponding remote system providing the information regarding the respective set of subquery results after executing the respective subquery; and (Langseth FIG. 6, operation 606-608, ¶ 0112-0114: results may be obtained based on the performed queries; the obtained results may be a subset of a set of results that would have been obtained to respond to the request had the request been obtained from the client device; the results (obtained based on the performed queries) may be caused to be stored in a temporary data storage; the other subsets are obtained (e.g., via one or more queries responsive to the request prediction))
wherein the primary system retrieves the subquery results from the location included in the received information… (Langseth FIG. 6, operation 610-612, ¶ 0110, 0115-0116: a request for query results; the request may be obtained from the client device subsequent to the storage of the results; the results may be obtained from the temporary data storage based on the request from the client device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the data retrieval of result subsets shown in Langseth.
In addition, both of the references (Morton as modified and Langseth) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving data sets retrieved from respective data sources with the teachings of Langseth involving storage of one subset or multiple subsets of results in temporary data storage for query prediction as shown in Langseth. Motivation to do so would also be the teaching, suggestion, or motivation in Langseth for one of ordinary skill in the art to utilize the improved efficiency of request handling via dynamic assignment of landing zones to handle specific requests responsive to request predictions as seen in Langseth (¶ 0017).

Regarding claim 2, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 1 above including:
retrieving at the primary system each set of subquery results from its corresponding remote system using the location in the corresponding remote system; and (Svoboda FIG. 3, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0038-0039: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; see then Svoboda ¶ 0040: Data federation tool 120 may aggregate the results from the different data sources and provide a common view of the result)
performing a data blend operation at the primary system based on the main data model blend query and the retrieved sets of subquery results from each of the remote systems. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 rolls up (418) the data to the region level in the hierarchy to create the final data set; FIG. 5, col. 10, line 49-59: Once the primary and secondary data sets 530 and 532 are retrieved, the query module 226 joins (520) the two data sets)


Regarding claim 4, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 1 above including:
executing each of the one or more subqueries on a remote system data set at the subqueries' corresponding remote system to provide a set of subquery results; and (Svoboda ¶ 0038-0039: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; see then ¶ 0040: results from the different data sources)
storing each set of subquery results on each respective corresponding remote system. (Bernstein col. 10, line 63-67 teaches a numerical value that is indicative of a partition containing the query result for that query on one among multiple Web servers 332A-332D; see col. 14, line 3-5: Each of these partitions contains a set of query result files 362-368)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the pre-cached query results of Bernstein.
Motivation to do so would be to improve the functioning of Morton as modified involving data sets retrieved from respective data sources with the teachings of Bernstein involving pre-cached query results (see also Bernstein TI: “distributed pre-cached query results.”)
	
Regarding claim 8, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 1 above including:
sending from the client system to the primary system a subquery for execution on a primary data set at the primary system. (Svoboda FIGs. 2-3, ¶ 0037: Data federation tool 120 may identify a plurality of autonomous data sources to which to send the plurality of source queries embedded in federated query 112. Data federation tool 120 receives federated query 112; see also ¶ 0038: The source queries are distributed to the data sources in accordance with the federated query plan)

	Regarding claim 11, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 1 above including:
	further comprising generating, on the client system, a table associating each subquery with a particular remote system, (Morton FIG. 5, col. 10, line 29-48: The query module builds (512) a mapping table with the "person" and "department" fields from the secondary data source; col. 11, line 22-27: the data visualization application 104 includes a schema mapping engine 612 for building a mapping table for each data source to represent the relationship of fine-grained linking fields to coarse-grained dimensions in the data visualization)

	Regarding claim 12, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 1 above including:
	wherein the received information includes the set of subquery results. (Morton col. 9, line 19-33: For the primary data source, the query may be of the form (412) "select year(date) AS year, person, sum(amount) AS actual_sales . . . group by year, person . . . " This retrieves the desired data at the appropriate hierarchical level (i.e., year and person))

	Regarding claim 13, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 12 above including:
	wherein the client system sends to the primary system each set of subquery results. (Morton FIG. 1, col. 5, line 50-57: data visualization applications 106 and 144 may access remote databases 128-1, . . . , 128-N; col. 9, line 19-33: For the primary data source, the query may be of the form (412) "select year(date) AS year, person, sum(amount) AS actual_sales . . . group by year, person . . . " This retrieves the desired data at the appropriate hierarchical level (i.e., year and person))

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Langseth and Dean4, U.S. Patent No. 7,103,593 (published September 5, 2006; hereinafter Dean). 

Regarding claim 3, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein a data provisioning agent facilitates communication between the primary system and at least one of the corresponding remote systems, the data provisioning agent being separate from the client system.
However, Dean teaches:
wherein a data provisioning agent facilitates communication between the primary system and at least one of the corresponding remote systems, the data provisioning agent being separate from the client system. (Dean teaches a model agent interacting with a plurality of integration agents each tied to a data source, the model agent serving as the data provisioning agent in ABST: Queries are written in terms of the classes, attributes, and relationships of the domain model as provided by the model agent. These queries for information are sent from a requesting client application to an appropriate integration agent based upon the data source it is responsible for. If the requested information is split among a plurality of integration agents that are each tied to a data source, the agent will broker the query by sending sub-queries to those agents directly; see also FIG. 1 and elements 104 (model agent) and 106 (integration agents)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the model agent and communicatively coupled integration agents of Dean.
In addition, both of the references (Morton as modified and Dean) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton obtaining data of varying granularity from various remote sources with the teachings in Dean involving performing transformation on data to match a desired model and to allow separate agents associated with each data source to feature increased functionality. Motivation to do so would also be implement retrieving and integrating information in real-time without resorting to a single, centralized integration system as seen in Dean (col. 1, line 41-47).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Langseth and Radestock5 et al., U.S. Patent No. 7,461,057 (published December 2, 2008; hereinafter Radestock).

Regarding claim 5, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 4 above but does not expressly disclose:
wherein each set of subquery results is stored in a serialized data format.
However, Radestock teaches:
wherein each set of subquery results is stored in a serialized data format. (Radestock col. 3, line 53-62: If identical hash functions are used in the aggregation operations, the partial results are ordered in accordance with the hash function values. To return the result, characteristics are transformed in a cache-sensitive manner. The result is serialized for fast transfer through a suitable connection to the user or application requesting the results) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending through query processing as in Morton as modified with the database query execution plans of Radestock.
In addition, both of the references (Morton as modified and Radestock) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing query processing.
Motivation to do so would be to improve the functioning of Morton obtaining data of varying granularity from various remote sources with the teachings in Radestock of serializing partial results for fast transfer through suitable connections to the user requesting the results. Motivation to do so would also be to implement executing a query plan efficiently in a distributed network as seen in Radestock (col. 1, line 27-34).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Langseth and Radestock and Billi-Duran6 et al., U.S. Patent Application Publication No. 2018/0088566 (published March 29, 2018; hereinafter Billi-Duran). 

Regarding claim 6, Morton in view of Bernstein and Svoboda and Langseth and Radestock teaches all the features with respect to claim 5 above but does not expressly disclose:
further comprising receiving, in the primary system, metadata describing each subquery result.
However, Billi-Duran teaches:
further comprising receiving, in the primary system, metadata describing each subquery result. (Billi-Duran ¶ 0098: the transform component 306 can selectively annotate discovered data items with one or more pre-defined tags 1108 or metadata defined in association with the indexing system 616. These tags may be used to contextualize the discovered data based on one or more user-defined tag categories based on tagging rules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the data item indexing in a federated data model as in Billi-Duran.
In addition, both of the references (Morton as modified and Billi-Duran) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified obtaining data of varying granularity from various remote sources with the teachings in Billi-Duran to allow discovered data items to be indexed for future searching. Motivation to do so would also be to implement leveraging various types of information to infer a relevant subset of the federated data model that the user may wish to access while offline, as well as to determine a suitable time to send the selected subset of the model to the user's client device for local caching as seen in Billi-Duran (¶ 0108).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Langseth and Radestock and Billi-Duran and Barg7 et al., U.S. Patent Application Publication No. 2002/0070953 (hereinafter Barg).

Regarding claim 7, Morton in view of Bernstein and Svoboda and Langseth and Billi-Duran teaches all the features with respect to claim 6 above but does not expressly disclose:
wherein the metadata is configured to allow a reconstruction of the subquery results from the serialized data format to a cube format for data blending operations on the primary system.
However, Barg teaches:
wherein the metadata is configured to allow a reconstruction of the subquery results from the serialized data format to a cube format for data blending operations on the primary system. (Barg ¶ 0127: Should the user generate an input indicating that a currently displayed subset of data is to be written back into a new multi-dimensional data structure or worksheet, such as a pivot table or an OLAP data cube, the display manager circuit or routine 320 outputs a form to the display 250 to allow the user to input a name for the data to be written and to identify the destination for the subset of the data to be written back) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending and subsequent visualization as in Morton as modified with the automatic data display and report generation of Barg.
In addition, both of the references (Morton as modified and Barg) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data visualization.
Motivation to do so would be to improve the functioning of Morton obtaining data for improved visualization from various remote sources with the teachings in Barg involving user-specified data revisualization. Motivation to do so would also be to allow a user to dynamically interact with various graphical data displays generated from parsed web site activity logs as seen in Barg (¶ 0016-0017)..

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein in further view of Svoboda and Langseth in further view of Nguyen et al., U.S. Patent Application Publication No. 2016/0092575 (hereinafter Nguyen 5758).

Regarding claim 9, Morton in view of Bernstein in further view of Svoboda and Langseth teaches all the features with respect to claim 8 above but does not expressly disclose:
wherein the results of the subquery to be performed at the primary system are not to be converted into a serialized data format.
However, Nguyen 575 teaches:
wherein the results of the subquery to be performed at the primary system are not to be converted into a serialized data format. (Nguyen 575 teaches results of test subqueries being utilized to score stability in ¶ 0032-0035: The query delegator may receive the query responses and send the responses to the federation engine, which sends the query responses to the test client; Each query response from a data source may be received by the test client and compared with the corresponding query response received from the destabilized data source; the amount of test query tuples that have the same result or that have a different result may be expressed as a ratio or percentage based on the total amount of test query tuples, in order to measure the stability of a data source)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the federated data source query testing of Nguyen 575.
In addition, both of the references (Morton and Nguyen 575) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton obtaining data of varying granularity from various remote sources with the teachings in Nguyen 575 involving receiving, testing, and ultimately performing client queries and utilizing a query delegator proxy. Motivation to do so would also be to measure stability of each data source and a federated system as a whole in order to assist an administrator in configuring the system to ensure high stability as seen in Nguyen 575 (¶ 0018-0019).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Langseth and Billi9 et al., U.S. Patent Application Publication No. 2016/0292895 (hereinafter Billi).

Regarding claim 10, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the information regarding a set of subquery results comprises information that the subquery results are done.
However, Billi teaches:
wherein the information regarding a set of subquery results comprises information that the subquery results are done. (Billi FIG. 27, ¶ 0133-0135: At 2708, the federated data model is searched to discover locations of the specified data item (and related data items) on at least two different data platforms within the plant environment; The search system can perform additional searches on these newly discovered related data items in an iterative fashion until a defined completion criterion is met. Accordingly, at 2712, a determination is made regarding whether the iterative search is complete (e.g., based on satisfaction of the completion criterion)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending and subsequent visualization as in Morton as modified with the federated data model and layered data visualization of Billi.
In addition, both of the references (Morton as modified and Billi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing federated data processing and data visualization.
Motivation to do so would be to improve the functioning of Morton obtaining data for improved visualization from various remote sources with the teachings in Billi involving performing an indexing of discovered data items in a federated data model as well as the individual or combined presentation of composite search result layers. Motivation to do so would also be to a user to scroll through different layers in order to view the results at a desired level or granularity as seen in Billi (¶ 0057) as well as to allow iteratively cycling through the indexed information recorded in the federated data model until all relationships determined to be relevant to specified data item are found as seen in Billi (¶ 0134).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Langseth and Billi-Duran. 

Regarding claim 14, Morton in view of Bernstein and Svoboda and Langseth teaches all the features with respect to claim 13 above but does not expressly disclose:
wherein no communication takes place between the primary system and any of the one or more remote systems.
However, Billi-Duran teaches:
wherein no communication takes place between the primary system and any of the one or more remote systems. (Billi-Duran ¶ 0049: one or more embodiments of the search system can be configured to selectively cache all or portions of the federated data model to a user's personal device at certain times, allowing these portions of the model to be accessed and searched locally on the user's device without being online with the higher level indexing system) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the data item indexing in a federated data model as in Billi-Duran.
In addition, both of the references (Morton as modified and Billi-Duran) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton obtaining data of varying granularity from various remote sources with the teachings in Billi-Duran to allow discovered data items to be indexed for future searching. Motivation to do so would also be to implement leveraging various types of information to infer a relevant subset of the federated data model that the user may wish to access while offline, as well as to determine a suitable time to send the selected subset of the model to the user's client device for local caching as seen in Billi-Duran (¶ 0108).

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Svoboda and Wong et al., U.S. Patent Application Publication No. 2017/0193116 (hereinafter Wong).

	Regarding claim 15, Morton teaches:
A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: receiving input at a client system in communication with a primary system and with one or more remote systems, (Morton FIG. 1, col. 5, line 34-36: client device 102 connects to other databases or web resources over one or more communication networks 120; FIG. 7A, col. 12, line 7-19: The client device builds (706) a visual specification 602 for a data visualization based in selections by a user)
the primary system having at least one data set and the one or more remote systems having separate data sets, (Morton FIG. 7A, col. 12, line 20-51: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; see then FIG. 1, (17): data visualization applications 106 and 144 may access remote databases 128-1, . . . , 128-N; col. 11, line 37-53: the optimization engine 620 collocates mapping tables and/or filter tables at a remote data source in order to join with the primary data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
wherein the input specifies a main data model blend query for a main data model blend that blends data from separate data sets at the primary system and at least one of the one or more remote systems; (Morton FIG. 7A, col. 12, line 20-32: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
generating, at the client system, one or more subqueries from the main data model blend query, (Morton FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
wherein each subquery corresponds to a different remote system having a remote system data set that is to be blended in the main data model blend; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
sending, from the client system, each of the one or more subqueries to a corresponding remote system … for execution on the remote system data set at the corresponding remote system; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: ...executing the query to retrieve (748) a data set from the data source)
receiving, at the client system from each corresponding remote system, information regarding a respective set of subquery results from executing the respective subquery on the remote system data set at the corresponding remote system, (Morton FIG. 7C, col. 14, line 27-38: Using the data sets retrieved from each of the data sources [shows claimed respective set of results], the data visualization application 104 forms (754) a single combined data set that includes the one or more dimension fields specified in the first set; forming the single combined data set comprises (756) performing an outer join locally at the client device with the received data set from the primary data source as the outer data set with respect to each of the other data sets [also shows claimed respective set of results])
Morton further teaches:
…wherein the primary system … blends the subquery results. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 rolls up (418) the data to the region level in the hierarchy to create the final data set … The data visualization application 104 then uses the final data set to create (420) the requested data visualization; FIG. 5, col. 10, line 60-62: Once the final combined data set is constructed, the data visualization application 104 creates (522) the requested data visualization using the joined data set)
Morton does not expressly disclose:
…a corresponding remote system of a plurality of corresponding remote systems…
sending, from the client system to the primary system, the main data model blend query,  wherein the blending the subquery results utilizes a subset of columns or rows in each of the separate data sets in accordance with the main data model blend query.
Looking to Svoboda, Svoboda teaches a corresponding remote system of a plurality of corresponding remote systems as seen below.
sending … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Svoboda ¶ 0003-0004: aggregate data from disparate data sources; A federated system is a collection of cooperating but autonomous data sources belonging to a federation; send requests to multiple data sources; FIG. 1, ¶ 0031: system 100 may include one or more clients and one or more data sources; ¶ 0033: data sources may be external systems that store data accessible over network 108; see also Svoboda teaching subqueries in ¶ 0038: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204)
sending, from the client system to the primary system, the main data model blend query, (Svoboda FIG. 3 teaches a data federation tool 120 serving as a mediator between a client 102 and data sources 104-106, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0037-0038: Data federation tool 120 receives federated query 112; Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; ¶ 0039 also teaches the query comprising locations associated with respective remote systems)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the federated data source query execution of Svoboda.
In addition, both of the references (Morton and Svoboda) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton involving obtaining data of varying granularity from various remote sources with the teachings in Svoboda involving taking a federated query and processing it into respective source queries further comprising desired data sources for execution. Motivation to do so would also be to provide security in a federated system as seen in Svoboda (¶ 0005).
Morton in view of Svoboda does not expressly disclose:
wherein the blending the subquery results utilizes a subset of columns or rows in each of the separate data sets in accordance with the main data model blend query.
However, Wong teaches:
wherein the blending the subquery results utilizes a subset of columns or rows in each of the separate data sets in accordance with the main data model blend query. (Wong ¶ 0005: identifying data elements in rows of the first filtered resulting data set that correspond to the dimension linking the first data set with the second data set; generating a client request to perform a data blend operation on the first filtered resulting data set and the second filtered resulting data set; see this in light of FIGs. 9, ¶ 0102-0105: Process 900 can then generate a query at the client system to perform a data blending operation on the dimensions of each of the one or more secondary data sets that are linked with the dimension of the primary data set (operation 904) [shows the claimed 'blend query'] and to communicate the client query to a backend server in communication with a database (operation 905); FIGs. 9-10, ¶ 0106-0109 show the claimed subset of columns or rows, ¶ 0106: one or more filters can be applied to one or more of the multiple data sets; ¶ 0107: applying a direct filter on the first data set to obtain a first filtered resulting data set specifying columns and rows resulting from applying the first filter (operation 1002), identifying data elements in the rows of the first filtered resulting data set that correspond to the dimension linking the first data set with the second data set (operation 1003), and applying an indirect filter on the second data set to obtain a second filtered resulting data set specifying columns and rows resulting from applying the indirect filter (operation 1004); ¶ 0109: The direct filter and the indirect filter may be applied before the data blend operation is performed to specify which columns of the first data set and the second data set are to be displayed in a visualization at the client interface. One advantage of indirect filtering is that it enables removing unnecessary rows from the resulting data set of the data blend operation)

	Regarding claim 17, Morton in view of Svoboda and Wong teaches all the features with respect to claim 15 above including:
retrieving at the primary system each set of subquery results from its corresponding remote system using the location in the corresponding remote system; and (Svoboda FIG. 3, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0038-0039: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; see then Svoboda ¶ 0040: Data federation tool 120 may aggregate the results from the different data sources and provide a common view of the result)
performing a data blend operation at the primary [system] based on the main data model blend query and the retrieved sets of subquery results from each of the remote systems. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 rolls up (418) the data to the region level in the hierarchy to create the final data set; FIG. 5, col. 10, line 49-59: Once the primary and secondary data sets 530 and 532 are retrieved, the query module 226 joins (520) the two data sets)

	Regarding claim 18, Morton in view of Svoboda and Wong teaches all the features with respect to claim 15 above including:
	sending from the client system to the primary system a subquery for execution on a primary data set at the primary system, (Svoboda FIGs. 2-3, ¶ 0037: Data federation tool 120 may identify a plurality of autonomous data sources to which to send the plurality of source queries embedded in federated query 112. Data federation tool 120 receives federated query 112; see also ¶ 0038: The source queries are distributed to the data sources in accordance with the federated query plan)
wherein a set of subquery results from the primary data set are used to perform the data blend operation. (Morton FIG. 4, col. 9, line 19-47: For the primary data source, the query may be of the form (412) "select year(date) AS year, person, sum(amount) AS actual_sales . . . group by year, person . . . "; For the secondary data source, the query may be of the form (414) "select year, person, region, sum(projected) AS projected_sales . . . group by year, person . . . "; Because the two separate data sets are created at the same level of detail (the join level hierarchy), they can be joined (416) to create a single data set with year, person, region, actual_sales, and projected_sales)


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Svoboda and Wong and Bernstein.

Regarding claim 16, Morton in view of Svoboda and Wong teaches all the features with respect to claim 15 above including:
executing each of the one or more subqueries on a remote system data set at the subqueries' corresponding remote system to provide a set of subquery results; and (Svoboda ¶ 0038-0039: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; see then ¶ 0040: results from the different data sources)
Morton in view of Svoboda and Wong does not expressly disclose:
storing each set of subquery results on each respective corresponding remote system.
However, Bernstein teaches:
storing each set of subquery results on each respective corresponding remote system. (Bernstein col. 10, line 63-67 teaches a numerical value that is indicative of a partition containing the query result for that query on one among multiple Web servers 332A-332D; see col. 14, line 3-5: Each of these partitions contains a set of query result files 362-368)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the pre-cached query results of Bernstein.
In addition, both of the references (Morton and Bernstein) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving data sets retrieved from respective data sources with the teachings of Bernstein involving pre-cached query results (see also Bernstein TI: “distributed pre-cached query results.”) Motivation to do so would also be to facilitate responding efficiently to user queries as seen in Bernstein (col. 4, line 62-col. 4, line 7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Svoboda and Wong and Langseth.

Regarding claim 19, Morton in view of Svoboda and Wong teaches all the features with respect to claim 15 above including:
wherein each corresponding remote system provides the information regarding the respective set of subquery results after executing the respective subquery; and
However, Langseth teaches:
wherein each corresponding remote system provides the information regarding the respective set of subquery results after executing the respective subquery; and (Langseth FIG. 6, operation 606-608, ¶ 0112-0114: results may be obtained based on the performed queries; the obtained results may be a subset of a set of results that would have been obtained to respond to the request had the request been obtained from the client device; the results (obtained based on the performed queries) may be caused to be stored in a temporary data storage; the other subsets are obtained (e.g., via one or more queries responsive to the request prediction))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the data retrieval of result subsets shown in Langseth.
In addition, both of the references (Morton as modified and Langseth) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving data sets retrieved from respective data sources with the teachings of Langseth involving storage of one subset or multiple subsets of results in temporary data storage for query prediction as shown in Langseth. Motivation to do so would also be the teaching, suggestion, or motivation in Langseth for one of ordinary skill in the art to utilize the improved efficiency of request handling via dynamic assignment of landing zones to handle specific requests responsive to request predictions as seen in Langseth (¶ 0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        December 14, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 IDS 06/28/2022 U.S. Patent reference #6
        2 IDS 06/28/2022 U.S. Patent reference #3
        3 IDS 06/28/2022 U.S. Patent Application Publication reference #14 
        4 IDS 06/28/2022 U.S. Patent reference #2 
        5 IDS 06/28/2022 U.S. Patent reference #4
        6 IDS 06/28/2022 U.S. Patent Application Publication reference #20 
        7 IDS 06/28/2022 U.S. Patent Application Publication reference #1
        8 IDS 06/28/2022 U.S. Patent Application Publication reference #15
        9 IDS 06/28/2022 U.S. Patent Application Publication reference #16